The offense is the unlawful carrying of a pistol; punishment fixed at a fine of two hundred dollars and confinement in the county jail for a period of seven months. *Page 254 
The term of court in which the judgment was rendered terminated on May 23, 1923. On June 21st following, the court extended the time for filing the bills of exception until thirty days after June 23rd. The bills of exception were filed on August 3rd.
One of the bills complains of the misconduct of the jury. Such a bill of exception, to authorize consideration, should have been filed during the term in which the trial took place. All of the bills should have been filed within the time designated in the court's order of extension, namely, within thirty days from June 23d. That they were filed subsequent to this time precludes their consideration upon this appeal, there being nothing in the record explaining or excusing the delay.
A recital of the evidence is not necessary. Suffice it to say that it is sufficient to support the verdict.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.